NEWS RELEASE FOR MORE INFORMATION CONTACT: Hal Brown Mick Reynolds CEO Executive Vice President/CFO 541 686-8685 541 686-8685 http://www.therightbank.com E-mail: banking@therightbank.com FOR IMMEDIATE RELEASE PACIFIC CONTINENTAL REPORTS THIRD QUARTER 2010 RESULTS Company Reports Profitable Results for Fifth Consecutive Quarter EUGENE, Ore., October 20, 2010 Pacific Continental Corporation (NASDAQ: PCBK), the holding company for Pacific Continental Bank, today reported financial results for the third quarter ended September 30, 2010. Third quarter highlights: · Achieved fifth consecutive quarter of profitability. · Strong growth in core deposits continues. · Total risk-based capital ratio of 17.10%, significantly above the 10.0% minimum for “well-capitalized” designation. · Pre-tax pre-provision core earnings remain strong. · Recognized by the Portland Business Journal for service to the community and nonprofit organizations at the 2010 Corporate Philanthropy Awards ceremony. “I am pleased with the progress we have made in this challenging economy and reporting our fifth consecutive quarter of profitability,” said Hal Brown, chief executive officer. “While the economic conditions continue to remain difficult and uncertain, as evidenced by an increase in our nonperforming assets, we remain cautiously optimistic that we have turned the corner on this deep credit cycle,” added Brown. Net income for the third quarter 2010 was $1.2 million, compared to net income of $279 thousand for the third quarter 2009. On a linked-quarter basis, net income for the third quarter 2010 was down $500 thousand from the second quarter 2010 and was primarily the result of increased other real estate expense due to valuation write-downs on certain properties. Earnings per diluted share were $0.06 for the third quarter 2010, compared to $0.02 for the prior year third quarter. For the nine months ended September 30, 2010, net income was $3.9 million compared to net loss of $4.9 million for the same period during 2009. Net income per diluted share was $0.21 for the first nine months of 2010, compared to net loss per diluted share of $0.38 for the first nine months of 2009. Improved capital levels During the third quarter 2010, the Company’s capital levels continued to improve through retained earnings and unrealized gains in its securities portfolio. At September 30, 2010, the Company’s Tier 1 leverage ratio, Tier 1 risk-based capital ratio, and Total risk-based capital ratio were 13.41%, 15.85%, and 17.10% as compared to 13.21%, 15.75%, and 17.01% at June 30, 2010. All three ratios at September 30, 2010, significantly exceed the FDIC’s minimum well-capitalized designation levels of 5.00%, 6.00%, and 10.00%, respectively. Core earnings and net interest margin Core earnings, defined as earnings before loan-loss provisions and taxes, were $5.8 million in the third quarter 2010, the same as reported for second quarter 2010, but down from the $7.8 million reported for third quarter 2009. The significant decrease in year-over-year core earnings was due to an $879 thousand decline in operating income combined with a $1.2 million increase in noninterest expenses. The quarter-over-quarter increase in noninterest expense was due to a number of factors including a $771 thousand increase in other real estate expense related to valuation write-downs and a $200 thousand increase in FDIC insurance premiums. In addition, the third quarter 2009 results benefited from one-time reversals of expense accruals related to incentive, 401k contributions, and group insurance that totaled approximately $417 thousand. On a linked-quarter basis, the third quarter 2010 noninterest expense was up $287 thousand over the second quarter 2010 that was entirely attributable to an increase in other real estate valuation write-downs. The increase in other real estate expense on a linked-quarter basis was partially offset by declines in personnel expense and business development costs. The net interest margin for the current quarter was 4.68%, down 6 basis points from the 4.74% margin reported for second quarter 2010, and down 56 basis points from the net interest margin reported for third quarter 2009. Presentation of the net interest margin for third quarter 2009 was revised to eliminate FHLB stock of approximately $10.7 million from earning assets. This change resulted in a 5 basis points increase to the previously reported third quarter 2009 net interest margin. A decline in the net interest margin had been expected due to a decrease in loan volumes and an increase in lower-yielding investment securities. In addition, the third-quarter 2010 net interest margin was negatively impacted by interest reversals of $232 thousand for loans placed on nonaccrual status during the quarter. Core deposit growth continues while loan demand remains soft During the third quarter 2010, the Company continued to experience strong growth in its company-defined core deposit base. Quarterly average core deposit figures, a measure which reduces daily deposit volatility, show third-quarter 2010 average core deposits of $846.8 million, an increase of $35.2 million or 4.3% over the second-quarter 2010 average and an increase of $122.0 million or 16.8% over the third quarter 2009 average. At September 30, 2010, period-end core deposits totaled $850.9 million, up $78.9 million from December 31, 2009, and up $99.3 million from September 30, 2009. Loan activity continues to reflect the weak economic conditions and together with the planned contraction in the construction and land development portfolios led to a continued decline in period-end gross loans. Outstanding loans at September 30, 2010, were $883.0 million, down $21.0 million from the end of second quarter 2010. The decline in loans was expected due to transfers of problem loans to other real estate owned and the planned contraction in the Bank’s construction and land development portfolios which have declined $64.4 million over the past year and currently represent 11.9% of total gross loans, compared to 17.7% of total gross loans at September 30, 2009. This decline in construction financing was partially offset by increases in the permanent real estate and commercial loan portfolios primarily as they relate to dental and small business financing.
